FILED
                                                                       JULY 8, 2021
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )        No. 37981-7-III
                    Respondent,              )
                                             )
       v.                                    )
                                             )
ROBERT PATRICK MAYKIS,                       )        UNPUBLISHED OPINION
                                             )
                    Appellant.               )

       STAAB, J. — A jury found Robert Maykis guilty of malicious harassment and

second degree assault, with special verdicts finding that he was armed with a deadly

weapon for each count. Mr. Maykis appeals, claiming the trial court erred by: (1)

prohibiting counsel from using the N-word during voir dire, (2) admitting evidence of the

victim’s brain injury, (3) excluding evidence of post-incident “run-ins” between the

victim and defendant, including a subsequent apology, and (4) finding that a rock could

constitute a deadly weapon for purposes of the sentencing enhancement. Finding no

error, we affirm.
No. 37981-7-III
State v. Maykis


                   FACTUAL AND PROCEDURAL BACKGROUND

       A.     ALLEGATIONS

       After a longer than normal bus ride home, Earl Brewster, a 65-year-old black man,

needed to relieve himself. Believing that he would not make it to his bathroom, he

walked between a couple of trucks parked on a lot near the bus stop and began to urinate

on a fence. As he unbuckled his pants, Robert Maykis, a white male, approached him

from uphill on the opposite side of the fence. Mr. Maykis yelled racial slurs at Mr.

Brewster to include “porch monkey,” “black Obama motherfucker,” “fucking n----r,” and

told Mr. Brewster to “go back to where he came from” and threatened to “kick his ass.”

       Mr. Maykis leaned over the fence, trying to punch Mr. Brewster. When his efforts

failed, Mr. Maykis picked up a rock and threw it over the fence at Mr. Brewster with

great force. The rock was the “size of [the officer’s] two fists,” approximately 9 inches.

Report of Proceedings (RP) at 415, 418. Mr. Brewster’s head was within range of being

struck by the rock since it fell from above him, but as he moved back, the rock struck his

knee. Mr. Brewster cried out from the injury and fell over. Mr. Brewster yelled that he

was calling the police, and Mr. Maykis told him to “go ahead” because he had witnesses.

RP at 421. Mr. Maykis then entered his apartment, changed clothes, and left the scene in

his vehicle. Mr. Maykis’s girlfriend partially witnessed the incident from inside their

second-story apartment through a fence and bushes. A female independent bystander

fully witnessed the incident and took photos of Mr. Maykis’s vehicle. Mr. Brewster

                                             2
No. 37981-7-III
State v. Maykis


sustained a small permanent mark where the rock hit his knee, which caused lasting pain

that is “bothersome.” RP at 509.

       Mr. Maykis was charged with malicious harassment and second degree assault

with special allegations that both were committed with a “deadly weapon.” Clerk’s

Papers (CP) at 13-14. The case went to trial.

       B.     VOIR DIRE

       During jury selection, the parties asked the jurors about discomfort with racial

tension in America, racial stereotypes, “hate crimes” and touched on whether jurors held

personal racial or ethnic bias. The defense then stated, “In this case, you might hear

much more offensive language.” RP at 294. The State objected to this line of

questioning on the basis that it addressed evidence they might hear. Outside the presence

of the jury, defense counsel clarified that he was going to talk about the specific language

of the case to determine if jurors had a visceral response to the “N-word” that would

interfere with the jury’s ability to be “fair and impartial.” RP at 321, 322. The trial court

sustained the State’s objection and reasoned that “we ask jurors about whether or not they

can handle photographic photos. But we don’t show them the photos and say, are you

going to be okay?” RP at 297. The court proceeded to give a curative instruction that

defense counsel could ask about “all the worst words that they can think of without

talking about them specifically.” RP at 298.




                                               3
No. 37981-7-III
State v. Maykis


       Defense counsel continued voir dire by asking whether calling somebody names is

enough to be a hate crime. Juror No. 30 responded that if the case were to include cruel

language showing racism towards somebody, “it would be hard for me . . . . But I would

follow the evidence and the law.” RP at 311-12. Juror 30 was excused by peremptory.

Juror 5 was excused due to discomfort with provocative language associated with hate

crimes. Juror 53 (not seated) indicated, “I have a real hard time when I hear people using

certain words . . . . Racial stuff.” RP at 313-14. Juror 46 (not seated) also expressed

similar concerns. After trial began, and a witness testified about Mr. Maykis calling the

victim the N-word, defense counsel moved for a mistrial because he was not allowed to

explore the jury venire’s reaction to that specific slur during voir dire. The trial court

noted that the jurors did not visibly react when the witness was testifying and denied the

motion for mistrial.

       C.     EVIDENCE OF BRAIN INJURY, RUN-INS, AND APOLOGY

       On direct examination, Mr. Brewster testified that he had a brain injury that

affected his memory. The State later asked how a rock strike would affect him, to which

a defense objection was sustained. The State then asked whether his skull was “fine.”

RP at 475. Defense counsel objected to relevance without elaboration, and the court

overruled. Mr. Brewster explained:

       A few months before—well, several months before the incident, I just had a
       reconstructive surgery. It’s just mainly plastic and things up there.
       Because I had a massive seizure some years back and I just got around to

                                              4
No. 37981-7-III
State v. Maykis


       reconstructing it. And the surgeon said don’t fall again or don’t let
       anything hit it. This thing is not settled. Avoid at all costs getting hurt on
       your head. And then this guy launches a rock. So my instinct was to just
       move back. I would have took it to the chest and face before I let
       something hit me square in the head because that’s where the projectile was
       going, man. I got my eye on it. I moved back.

RP at 475.

       The State then asked Mr. Brewster, “How sure are you it’s the defendant that

assaulted you sitting here today?” RP at 480. Mr. Brewster responded, “Oh, we’ve had a

run-in or two since. Not violent or anything. Pleasant at the time.” Id. Defense counsel

did not object, and the State moved on to a different topic.

       During cross-examination, defense counsel asked about the “run-ins,” and the

State objected based on relevancy. RP at 492. Defense counsel asserted that the question

generally addressed Mr. Brewster’s credibility and bias but could not provide specific

examples. The State proffered that defense counsel was really trying to elicit a

subsequent apology made by Mr. Maykis during one of these run-ins.

       The trial court allowed defense counsel to voir dire Mr. Brewster outside the

presence of the jury. Defense counsel asked about the nature of the “run-ins” and if Mr.

Maykis called him names or behaved menacingly in later interactions with Mr. Brewster.

Mr. Brewster testified that Mr. Maykis had apologized during one of the “run-ins” and

Mr. Brewster felt this was because “he feels he is ashamed of himself . . . he says he’s

sorry, those kind of things.” RP at 500. Mr. Brewster clarified that after the incident Mr.


                                             5
No. 37981-7-III
State v. Maykis


Maykis would “wave at me every day and act like we’re buds because we’re not. You

hurt me, man.” RP at 501. These contacts made Mr. Brewster uncomfortable.

        Defense counsel asserted that the information was relevant because it supported

the State’s case by showing consciousness of guilt. The State responded that it did not

elicit that evidence, and defense counsel was merely trying to prove after the fact that his

client was not a racist. The court sustained the State’s objection on several bases:

irrelevancy, hearsay, collateral subject matter, and that the evidence “doesn’t go to a state

of mind at the time [of the charged incident].” RP at 504.

        D.     ROCK AS A DEADLY WEAPON

        At the close of the State’s evidence, defense counsel moved to strike the deadly

weapon enhancement, arguing that a rock does not qualify as a “deadly weapon” as that

term is defined in the statute. The court denied this motion.

        The trial court provided jury instructions directing the jury as to the charge

elements, special verdict, and asking them to set aside emotional bias and decide the case

on the evidence. The jury found Mr. Maykis guilty on both counts and returned special

verdicts on each count, finding that Mr. Maykis was armed with a deadly weapon, the

rock.

        Mr. Maykis appeals.




                                               6
No. 37981-7-III
State v. Maykis


                                        ANALYSIS

       A. DID THE TRIAL COURT ERR BY PROHIBITING MR. MAYKIS FROM ELICITING
          REACTIONS TO THE “N-WORD” DURING VOIR DIRE?

       Mr. Maykis argues that the trial court’s decision, prohibiting defense counsel from

exploring the jury venire’s reaction to the N-word, violated his constitutional right to a

fair trial. Criminal defendants have a constitutional right to a fair and impartial jury.

U.S. Const. amends. VI, XIV; WA Const art.1, §§ 3, 22; State v. Davis, 141 Wn.2d 798,

824, 10 P.3d 977 (2000). The process of voir dire is intended to protect these rights by

allowing parties to “‘ask the prospective jurors questions touching their qualifications to

serve as jurors in the case, subject to the supervision of the court as appropriate to the

facts of the case.’” Id. at 825 (quoting CrR 6.4(b)).

       While the process implicates constitutional rights, the trial court maintains

significant discretion in determining how to conduct voir dire. Id. “[A]bsent an abuse of

discretion and a showing that the rights of an accused have been substantially prejudiced,

a trial court’s ruling on the scope and content of voir dire will not be disturbed on

appeal.” Id. at 826.

       As noted above, the process of voir dire is intended to flush out potential bias and

determine qualifications to sit as a juror on a particular case. Voir dire is not an opening

statement. Nor is it an opportunity to educate the venire on particular facts of the case,

compel them to commit to a theory, argue the case, instruct on the law, or plant the seeds



                                              7
No. 37981-7-III
State v. Maykis


of prejudice against an opponent. See State v. Frederiksen, 40 Wn. App. 749, 752, 700

P.2d 369 (1985). Instead, its purpose “‘is to enable the parties to learn the state of mind

of the prospective jurors, so that they can know whether or not any of them may be

subject to a challenge for cause, and determine the advisability of interposing their

peremptory challenges.’” Id. (quoting State v. Laureano, 101 Wn.2d 745, 758, 682 P.2d

889 (1984)).

       Generally speaking, a trial court does not abuse its discretion by refusing to allow

specific questions on a case-related topic. U.S. v. Jones, 722 F.2d 528, 529 (9th Cir. 1983)

(trial court properly limited voir dire as to coercion defense); Frederiksen, 40 Wn. App. at

754 (upheld a trial court’s refusal to allow voir dire questions about self-defense); Lopez-

Stayer ex rel. Stayer v. Pitts, 122 Wn. App. 45, 93 P.3d 904 (2004) (upheld a court’s

refusal to allow use of the word “insurance” in voir dire of medical malpractice case).

       When race is an issue, a trial court may abuse its discretion if it does not allow a

sufficient opportunity to expose the bias of potential jurors. State v. Brady, 116 Wn.

App. 143, 148, 64 P.3d 1258 (2003) (trial court erred by unreasonably limiting voir dire,

precluding the parties from exploring bias). Where the defendant and the victim are

members of a different racial group, there exists a reasonable possibility that racial

prejudice might influence the jury. Rosales-Lopez v. United States, 451 U.S. 182, 191-

92, 101 S. Ct. 1629, 68 L. Ed. 2d 22 (1981). If requested by the defendant, the trial court

should allow inquiry into the jury venire’s bias and prejudice. Id. at 192.

                                              8
No. 37981-7-III
State v. Maykis


       In this case, the trial court allowed extensive voir dire on the issue of race, bias,

and prejudice. When defense counsel attempted to use the N-word during voir dire, the

court sustained the State’s objection, finding that it was not appropriate to introduce

specific facts about the case during voir dire. The court did allow counsel to ask the

venire generally about “the worst words they can think of.” RP at 298. And as a result of

this conversation, several potential jurors expressed reservations about the ability to be

fair and impartial.

       Mr. Maykis argues that the racial overtones of the case, and the particular charges

of malicious harassment, required specific voir dire questions using the N-word to avoid

the possibility of prejudice, citing Frederiksen. But Frederiksen does not support Mr.

Maykis’s position. Instead, the Frederiksen court held that “The refusal to permit

specific questions is not reversible error absent an abuse of discretion, which will be

found only if the questioning is not reasonably sufficient to test the jury for bias or

partiality.” 40 Wn. App. at 752.

       In this case, the responses by several potential jurors make it clear that counsel

could explore, and did explore, the venire’s ability to remain unbiased in the face of a

highly offensive racial slur. We find no abuse of discretion.




                                               9
No. 37981-7-III
State v. Maykis


       B. WHETHER THE TRIAL COURT ERRED IN ALLOWING THE VICTIM TO TESTIFY
          ABOUT PRIOR BRAIN SURGERY.

       Evidentiary challenges are reviewed for abuse of discretion. State v. Orn, 197

Wn.2d 343, 350-51, 482 P.3d 913 (2021). An abuse of discretion is present only if there

is a clear showing that the exercise of discretion was manifestly unreasonable, based on

untenable grounds, or based on untenable reasons. State v. Dye, 178 Wn.2d 541, 548,

309 P.3d 1192 (2013).

       Mr. Maykis argues that the victim’s testimony about his brain surgery was

irrelevant. Evidence is relevant if it has “any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or less probable

than it would be without the evidence.” ER 401. Relevancy means a logical nexus

between evidence and the fact to be established. Keisel v. Bredick, 192 Wash. 665, 669,

74 P.2d 473 (1937).

       Information regarding the victim’s brain surgery first came up to explain the

victim’s memory difficulties, which was relevant to the accuracy of his testimony overall.

Defense counsel did not object. When the State asked if the surgery made him more

susceptible to injury, defense counsel’s objection was sustained. The State then asked

more generically whether the victim’s skull was “fine.” Defense counsel objected

without elaboration, and the trial court overruled without elaboration. The victim

ultimately responded that fear of extreme injury led him to back up from the rock thrown



                                            10
No. 37981-7-III
State v. Maykis


by the defendant, which caused the rock to hit his knee instead of his head. The

testimony was relevant to the assault element of the victim’s state of mind. The trial

court did not err.

       Even if we were to find error, it would not be prejudicial. Where an error is not of

constitutional magnitude, we apply the rule that “error is not prejudicial unless, within

reasonable probabilities, had the error not occurred, the outcome of the trial would have

been materially affected.” State v. Cunningham, 93 Wn.2d 823, 831, 613 P.2d 1139

(1980). Under this harmless error analysis, we focus on the remaining evidence. In this

case, Mr. Maykis threw a large rock at the victim’s head in a downward trajectory. As

we note below, under these circumstances, it was not error for the jury to find that the

rock was “readily capable of causing death or substantial bodily harm” regardless of the

victim’s particular susceptibilities.

       C. WHETHER THE TRIAL COURT VIOLATED MR. MAYKIS’S CONSTITUTIONAL
            RIGHT TO PRESENT A DEFENSE BY EXCLUDING EVIDENCE OF SUBSEQUENT
            “RUN-INS” AND APOLOGY.

       Mr. Maykis also argues that the court abused its discretion and violated his

constitutional right to present a defense by prohibiting his attorney from cross-examining

the victim about subsequent interactions with Mr. Maykis. “We review de novo whether

the trial court’s evidentiary rulings abridged a defendant’s Sixth Amendment rights.”

Orn, 197 Wn.2d at 350.




                                             11
No. 37981-7-III
State v. Maykis


       Mr. Maykis contends that his attorney should have been allowed to cross-examine

the victim on the nature of these interactions because the phrase “run-in” carries negative

connotations and suggests that Mr. Maykis was continuing to harass the victim. We

reject this argument.

       As the trial court noted, the open-door doctrine has its limitations and only allows

cross-examination that will “explain, clarify, or contradict the first party’s evidence.”

State v. Crow, 8 Wn. App. 2d 480, 505, 438 P.3d 541 (2019). When asked, defense

counsel did not indicate that he needed to explain or clarify any negative connotations

about the interactions. Instead, this claim is being made for the first time on appeal.

       Nor was counsel attempting to ask questions about the witness’s identification of

Mr. Maykis or challenge the witness’s credibility. Significantly, the victim himself

indicated that his subsequent interactions with Mr. Maykis were “pleasant.” Hence, there

is nothing to suggest a pattern of harassment by Mr. Maykis or bias by the victim.

       Mr. Maykis also argues that his attempt to introduce his subsequent apology was

character evidence and central to his defense of malicious harassment. Mr. Maykis

contends that exclusion of this evidence violated his constitutional right to present a

defense. The constitutional right to present a defense is embodied in protections provided

by the Sixth Amendment. State v. Jones, 168 Wn.2d 713, 720, 230 P.3d 576 (2010).

These rights are not absolute, however, and a defendant has no right to introduce




                                             12
No. 37981-7-III
State v. Maykis


irrelevant evidence. Id. Even under a constitutional analysis, the evidence rules

determine whether evidence is relevant. See Id.

       In this case, Mr. Maykis fails to demonstrate how his apology was relevant to his

actions several days prior. Mr. Maykis contends that his subsequent apology was

character evidence, and character evidence is relevant when intent or malice is an element

of the offense, citing State v. Eakins, 127 Wn.2d 490, 495, 902 P.2d 1236 (1995). While

Eakins supports his argument that character evidence may be relevant, Mr. Maykis fails

to cite any authority that a subsequent apology constitutes character evidence.

       When relevant, character evidence is introduced by way of reputation. “When an

accused offers evidence of a pertinent trait of character, ER 405(a) governs the allowable

methods of proof. Testimony may be offered as to the reputation of the accused in the

community. ER 405(a).” State v. Kelly, 102 Wn.2d 188, 194, 685 P.2d 564 (1984). To

rebut evidence of a certain reputation, the opposing party can then introduce evidence of

specific instances. ER 405(b). Mr. Maykis was not attempting to introduce reputation

evidence.

       In addition to being irrelevant, the evidence was also clearly hearsay. At trial,

defense counsel admitted that he was attempting to introduce Mr. Maykis’s subsequent

apology through the testimony of the victim. The trial court sustained the State’s hearsay

and relevance objection. The introduction of this testimony would be hearsay. ER

801(c). Admissions offered “against a party,” do not constitute hearsay. ER 801(d)(2).

                                             13
No. 37981-7-III
State v. Maykis


Here, Mr. Maykis’s attempt to introduce his own apology through the testimony of

another witness was not admissible. See State v. Finch, 137 Wn.2d 792, 975 P.2d 967

(1999) (defendant not allowed to call a witness to recount exculpatory out-of-court

statement by the defendant).

       Mr. Maykis’s subsequent apology was not evidence of character and was

otherwise irrelevant. Attempting to introduce the apology through another witness was

inadmissible hearsay. The trial court did not abuse its discretion or violate Mr. Maykis’s

constitutional right by excluding this evidence.

       D. WHETHER THERE WAS SUFFICIENT EVIDENCE TO SUPPORT THE DEADLY
          WEAPON ENHANCEMENT.

       The jury returned verdicts of guilty on both charges of malicious harassment and

second degree assault at trial. The jury also found, by special verdict, that at the time of

committing each of these crimes, Mr. Maykis was “armed with a deadly weapon.” If

found, the enhancement adds additional time to a defendant’s presumptive sentence.

RCW 9.94A.533(4)(b), (c). Mr. Maykis contends that the evidence was insufficient1 to




       1
         Mr. Maykis argues that the weapon enhancement must be struck because a rock
does not fit within the plain meaning of the statutory definition of a “deadly weapon.”
He goes on to cite case law on the due process requirement of notice when a statute is
unclear, but then argues that the meaning of the statute in this case is plain and obvious.
We construe this as a challenge to the sufficiency of evidence to support the enhancement
and not a due process challenge.

                                             14
No. 37981-7-III
State v. Maykis


support the deadly weapon enhancement as to both counts because a rock does not

constitute a “deadly weapon” under the statute.

       Whether a person is armed with a deadly weapon is a mixed question of law and

fact that the appellate court considers de novo to determine as a matter of law whether the

facts are sufficient to prove the alleged weapon falls within the statutory definition. State

v. Schelin, 147 Wn.2d 562, 565-67, 55 P.3d 632 (2002) (constructive possession of a rifle

under the bed at the time of a drug arrest held insufficient to prove defendant “armed”

under the deadly weapon enhancement statute). The law will be reviewed de novo; the

facts will be viewed in a light most favorable to the State. Id. at 566, 573. Sufficient

evidence exists if “‘any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.’” State v. Bingham, 105 Wn.2d 820, 823, 719 P.2d

109 (1986) (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d

560 (1979).

       The jury was instructed that to find a deadly weapon enhancement, it needed to

agree that Mr. Maykis was armed with a deadly weapon when he committed malicious

harassment and second degree assault. “Deadly weapon” was defined as “an implement

or instrument that has the capacity to inflict death and from the manner in which it is

used, is likely to produce or may easily and readily produce death.” CP at 58; RCW

9.94A.825. Both the statute and the jury instruction provided a non-exclusive list of



                                             15
No. 37981-7-III
State v. Maykis


per se deadly weapons, but a “rock” is not included in the examples. CP at 58; See

RCW 9.94A.825.

       Mr. Maykis contends that a rock is neither an implement nor an instrument as

those terms are used in the statute. Instead, he contends that both terms apply to devices

that are manmade or “designed to injure or kill.” Br. of Appellant at 25 (emphasis

omitted). Mr. Maykis’s argument requires us to interpret the statute. “Our primary duty

in statutory interpretation is to ascertain and carry out the legislature’s intent.” State v.

Pratt, 196 Wn.2d 849, 853, 479 P.3d 680 (2021).

       Since the terms “implement” and “instrument” are not otherwise defined within

the chapter, we apply the ordinary meaning from a standard English dictionary. State v.

Barnes, 189 Wn.2d 492, 496, 403 P.3d 72 (2017). An “implement” is defined as “a

device used in the performance of a task.” MERRIAM-WEBSTER ONLINE DICTIONARY,

https://www.merriam-webster.com/dictionary/implement (last visited May 24, 2021). It

“may apply to anything necessary to perform a task,” such as “crude stone implements.”

Id. An “instrument” is a synonym for implement, but more particularly “one capable of

delicate or precise work.” Id. Given these definitions, it is clear that a rock or stone may

be used as an “implement.” Because we find that a rock clearly and plainly falls within

the definition of an implement, we do not consider Mr. Maykis’s argument that

legislative history and the rule of lenity support his interpretation of the statute. State v.



                                              16
No. 37981-7-III
State v. Maykis


Evans, 177 Wn.2d 186, 193, 298 P.3d 724 (2013) (only if a statute is ambiguous do we

consider legislative history and policies to determine legislative intent).

       We recognize that while a rock may be an implement, it does not necessarily

qualify as a “deadly weapon” in every instance. Instead, when an item is not within the

per se list of enhancement deadly weapons, the court must consider the circumstances in

which it was used to determine if it was “capable of producing death [] at the time of the

commission of the offense. State v. Thompson, 88 Wn.2d 546, 549-50, 564 P.2d 323

(1977).

       In this case, Mr. Maykis threw a very large rock with great force directly at the

victim from above and at a trajectory that would have struck the victim’s head if he had

not backed up. Instead, the rock struck the victim’s knee causing injury and a scar. Had

the rock struck the victim’s head, it would have had the capacity to cause death. Not

because of pre-existing medical issues, but because the skull anatomically possesses

significantly increased vulnerability to blunt force trauma injury. Anyone forcibly struck

in the head with a 9-inch diameter rock from above would likely be killed. Under these

circumstances, a rock is a deadly weapon sufficient for enhancements.




                                             17
No. 37981-7-III
State v. Maykis


                                    CONCLUSION

      Having considered all of Mr. Maykis’s issues, we find no error and affirm his

convictions.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                            _________________________________
                                                    Staab, J.

WE CONCUR:



_________________________________
      Lawrence-Berrey, J.


_________________________________
      Siddoway, A.C.J.




                                           18